The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 3, 2014

                                     No. 04-13-00569-CR

                                       Kristi Rene NIX,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B11614
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

        The Appellant’s motion for extension of time to file the pro se brief is GRANTED. Time
is extended to June 26, 2014.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court